Case: 21-20414     Document: 00516423958         Page: 1     Date Filed: 08/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-20414                        August 8, 2022
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nathan Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-747-1


   Before Jolly, Jones, and Ho, Circuit Judges.
   Per Curiam:*
          Nathan Martinez pleaded guilty, without the benefit of a plea
   agreement, to aiding and abetting the stealing of firearms from a federal
   licensee, in violation of 18 U.S.C. § 924(m) and 2. The district court imposed
   a below-guidelines sentence of 105 months of imprisonment followed by a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20414      Document: 00516423958           Page: 2     Date Filed: 08/08/2022




                                     No. 21-20414


   three-year term of supervised release. Martinez had requested a sentence of
   just 36 months. On appeal, Martinez argues that the district court erred
   procedurally and substantively by failing to consider his mitigating argument
   that he had been abused as a child.
          When reviewing sentences, we first “ensure that the district court
   committed no significant procedural error, such as failing to calculate (or
   improperly calculating) the Guidelines range, treating the Guidelines as
   mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, . . . or failing
   to adequately explain the chosen sentence.” United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008) (citing Gall v. United States, 552
   U.S. 38, 51 (2007)). If there is no procedural error, we consider “the
   substantive reasonableness of the sentence imposed under an abuse-of-
   discretion standard.” United States v. Robinson, 741 F.3d 588, 598 (5th Cir.
   2014) (internal quotation marks and citation omitted). During both steps of
   this review, we review “the sentencing court’s interpretation or application
   of the Sentencing Guidelines de novo, and its factual findings for clear error.”
   Id. at 598-99.
          Because Martinez did not preserve his claims of procedural error, our
   review is for plain error. See United States v. Mondragon-Santiago, 564 F.3d
   357, 361 (5th Cir. 2009). To establish plain error, Martinez must show a
   forfeited error that is clear or obvious and that affects his substantial rights.
   See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
   showing, we have the discretion to correct the error but will do so only if it
   “seriously affects the fairness, integrity or public reputation of judicial
   proceedings.”     Id. (internal quotation marks, alterations, and citation
   omitted).




                                           2
Case: 21-20414       Document: 00516423958          Page: 3    Date Filed: 08/08/2022




                                     No. 21-20414


            Martinez argues that his sentence was procedurally unreasonable
   because the district court did not squarely address his argument that a non-
   guideline sentence was warranted due to the abuse he suffered as a child.
   Section 3553(c) requires the district court to state the reasons for a particular
   sentence in open court at sentencing and the “specific reason” for a non-
   guidelines sentence if one is imposed. § 3553(c); See United States v. Key, 599
   F.3d 469, 474 (5th Cir. 2010). The explanation for the sentence must be
   sufficient to “to allow for meaningful appellate review and to promote the
   perception of fair sentencing.” Gall, 552 U.S. at 50. The district court
   “should set forth enough to satisfy the appellate court that [it] has considered
   the parties’ arguments and has a reasoned basis for exercising [its] own legal
   decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007).
            A review of the record shows that the district court did consider
   Martinez’s argument regarding childhood abuse, referring to the “good
   qualities” he demonstrated by becoming a successful general contractor
   despite his difficult childhood. See United States v. Diaz Sanchez, 714 F.3d
   289, 294 (5th Cir. 2013) (holding that this court focuses “on the district
   court’s statements in the context of the sentencing proceeding as a whole.”).
   The district court also explicitly stated that it considered the § 3553(a)
   factors, and it adopted the presentence report, which detailed Martinez’s
   abuse.     Accordingly, Martinez has not shown that his sentence is
   procedurally unreasonable. See Gall, 552 U.S. at 51.
            Martinez also argues that his sentence was substantively unreasonable
   because, by not considering his argument concerning childhood abuse, the
   district court did not account for a factor that should have received significant
   weight.    We review Martinez’s preserved challenge to the substantive
   reasonableness of his sentence for an abuse of discretion. Robinson, 741 F.3d
   at 598. A properly calculated below-guidelines sentence is presumptively
   reasonable. United States v. Simpson, 796 F.3d 548, 557 (5th Cir. 2015). To



                                          3
Case: 21-20414      Document: 00516423958           Page: 4    Date Filed: 08/08/2022




                                     No. 21-20414


   rebut this presumption, a defendant must show that his sentence “(1) does
   not account for a factor that should have received significant weight, (2) gives
   significant weight to an irrelevant or improper factor, or (3) represents a clear
   error of judgment in balancing the sentencing factors.” Id. at 558 (internal
   quotation marks and endnote omitted). Because Martinez has not done so,
   he has not rebutted the presumption of reasonableness. See id. His argument
   amounts to a request for this court to “substitute [its] judgment for that of
   the district court, which [it] will not do.” United States v. Hernandez, 876
   F.3d 161, 167 (5th Cir. 2017). Accordingly, he has not shown that the district
   court abused its discretion. See Gall, 552 U.S. at 51.
          For these reasons, the sentence imposed by the district court is
   AFFIRMED.




                                          4